DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 12, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natsume et al. (U.S. 2018/0197950).
Regarding Claim 1, Natsume et al. discloses a semiconductor chip, comprising: 
a main chip region (main chip region 301, Figure 7); and 
a protection structure surrounding the main chip region in a plan view and comprising a dielectric layer (dielectric layer 317/316, Figure 7) and a conductive portion (conductive portion 310/502 or 301/502/610, Figures 7 and 9f) in the dielectric layer, wherein the conductive portion comprises a conductive layer and a core having a material different from that of the conductive layer, wherein the core is completely enclosed by the conductive layer on all sides in a side view (conductive layer 310, core 711, Figure 7, Paragraph 143).  
Regarding Claim 2, Natsume et al. further discloses that the protection structure comprises a single conductive portion (single conductive portion 310/502, Figure 7).  
Regarding Claim 3, Natsume et al. further discloses that the protection structure comprises four sides connected to completely enclose the main chip region on the four sides in the plan view (main chip region 301, protection structure 310/502, Figure 7).  
Regarding Claim 4, Natsume et al. further discloses that a width of the conductive portion is greater than about 100 nm (Paragraphs 171 and 187).  
	Regarding Claim 7, Natsume et al. further discloses that the material of the core comprises a gap-filling material (Paragraph 143).  
Regarding Claim 21, Natsume et al. further discloses that the core is completely separated from the dielectric layer by the conductive layer in a side view (core 711, dielectric layer 317/316, conductive layer 310, Figure 7)

Regarding Claim 11, Natsume et al. discloses a semiconductor chip, comprising: 
a main chip region (main chip region 301, Figure 7); and 
a protection structure surrounding the main chip region in a plan view and comprising a single conductive portion (single conductive portion 302/502/610 or 502/310, Figures 7 and 9f), wherein the single conductive portion comprises a conductive layer and a core completely enclosed by the conductive layer on all sides in a side view (conductive layer 310, core 711, Figure 7, Paragraph 143).  
Regarding Claim 12, Natsume et al. discloses a method for forming a protection structure of a semiconductor chip, comprising: 
forming a trench surrounding a main chip region of the semiconductor chip in a plan view (trench 922, main chip region 301, Figure 9d); and 
forming a conductive portion to fully fill the trench, wherein the conductive portion comprises a conductive layer and a core having a material different from that of the conductive layer, wherein the core is completely enclosed by the conductive layer on all sides in a side view (conductive layer 310/610, core 811, Figure 7, Paragraph 164).  
Regarding Claim 14, Natsume et al. discloses that a width of the trench is greater than about 100 nm (Paragraph 187).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. (U.S. 2018/0197950) as applied to claim 1 above, and further in view of Wang et al. (U.S. 10,276,514).
Regarding Claim 5, Natsume et al. discloses the limitations of Claim 1 but does not explicitly disclose that the conductive portion further comprises a contact above and in contact with the conductive layer. Wang et al. discloses a similar device wherein a protection structure surrounding a main chip region comprises a conductive portion comprising a conductive layer and a contact above and in contact with the conductive layer (Wang et al., main chip region 100, protection structure 706, conductive layer 702, contact 704, Figures 1h and 2a).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a contact above and in contact with the conductive layer in Natsume et al. in view of Wang et al. in order to ground the device (Wang et al., Column 1-13)
Regarding Claim 6, Natsume in view of Wang et al., further disclose that the contact comprises a vertical interconnect access (VIA) (Wang et al., via 704a, Figure 1h).  
	Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. (U.S. 2018/0197950) as applied to claim 12 above, and further in view of Berry et al. (U.S. 8,188,584).
Regarding Claim 13, Natsume et al. discloses the limitations of Claim 1 but does not explicitly disclose forming a contact above and in contact with the conductive layer.  Wang et al. discloses a similar device wherein a protection structure surrounding a main chip region comprises a conductive portion comprising a conductive layer and a contact above and in contact with the conductive layer (Wang et al., main chip region 100, protection structure 706, conductive layer 702, contact 704, Figures 1h and 2a).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a contact above and in contact with the conductive layer in Natsume et al. in view of Wang et al. in order to ground the device (Wang et al., Column 1-13).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume et al. (U.S. 2018/0197950) as applied to claim 1 above, and further in view of Berry et al. (U.S. 8,188,584).
Regarding Claim 8, Natsume discloses the limitations of Claim 1 and further discloses that the conductive region with a core is designed to relax thermal stress acting on the chip (Paragraph 146).  However, they do not explicitly disclose that the gap-filling material comprises at least one of a spin-on coating dielectric (SOD), a spin-on coating carbon (SOC), a fluid organic material, or a fluid inorganic material.  Berry et al. discloses a similar device wherein a metal conductive portion is designed with a spin-on coating dielectric core (Berry et al., metal conductive portion 498/405/416, spin-on coating dielectric core 407, Figure 4a, Column 2, Lines 2-5) and is used to reduce thermal stress acting on the device (Berry et al., Column 5, Lines 25-35).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the core material with a spin-on coating dielectric in Natsume et al. in view of Berry et al. in order to reduce thermal stress on the device (Berry et al., Column 5, Lines 25-35).
Regarding Claim 9, Natsume discloses the limitations of Claim 1 and further discloses that the conductive region with a core is designed to relax thermal stress acting on the chip (Paragraph 146).  However, they do not explicitly disclose that the conductive layer comprises a metal.  Berry et al. discloses a similar device wherein a metal conductive portion is designed with a core (Berry et al., metal conductive portion 498/405/416, spin-on coating dielectric core 407, Figure 4a, Column 2, Lines 2-5) and is used to reduce thermal stress acting on the device (Berry et al., Column 5, Lines 25-35).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the conductive material to comprise a metal Natsume et al. in view of Berry et al. in order to reduce thermal stress on the device (Berry et al., Column 5, Lines 25-35).
Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891